Cassoday, C. J.
I fully concur in the decision in this case, and in most that is said in the opinion of my brother BardeeN. The language of ch. 414, Laws of 1891, is clearly prospective and not retroactive; and hence the statute cited *161By him saves it from affecting the lien of the plaintiff which had previously become vested. I concur also that it could ■not have divested that’ lien even 'had its language been broad enough to have embraced it. But in so far as Second Ward S. Bank v. Schranck, 97 Wis. 250, 268-274, and Peninsular L. & C. Works v. Union O. & P. Co. 100 Wis. 488, 497, therein cited, hold that the legislature had no power ■to so far modify the remedy by attachment, execution, or garnishment as to enact, as in sec. 3, ch. 334, Laws of 1897, that where the process is not served or levied until within ten days of the time of making an assignment by the debtor for the benefit of his creditors, the same should, on making ■such assignment, b.e dissolved or discharged, 1 dissented, and still desire to withhold my approval. To that extent, some of the cases cited by the counsel for the defendants seem to be in point.